In Banc.
Plaintiff makes application to this court for an order granting plaintiff and respondent an additional sum as suit money, $250, to enable respondent to make her defense. The motion is governed by the principle announced in the opinion this day rendered in the case of LaFollett v. LaFollett, 138 Or. 411
(2 P.2d 1109).
For want of jurisdiction in this court to allow the application, the same is denied. On account of the inability of plaintiff to pay the expenses of the suit, the rule requiring printing of briefs will be relaxed and plaintiff will be permitted to file a typewritten brief.
It is so ordered. *Page 402